DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-10 are currently pending for examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isohata (US 2014/0145559).
For claim 1, Isohata discloses a vibration device [Figs. 1A and 1B: element 1] comprising: 
a base substrate [Figs. 1A and 1B: element 31] made of silicon [E.g. 0047: a silicon carbide sintered body is used for the package base 31] and having a first surface [0050: inner E.g. 0058: outer bottom surface 36; as shown in Figs. 1A and 1B the outer bottom surface 36 is facing away from the  inner bottom surface 31b]; 
a lid [Figs. 1A and 1B: element 32] bonded to the base substrate [E.g. 0065: base 31 is covered by the lid 32, and the package base 31 and the lid 32 are bonded to each other with a bonding member 31d such as a seam ring, low-melting-point glass, or an adhesive to thereby airtightly seal the recessed section 31a of the package base 31]; 
a vibrator  [Figs. 1A and 1B: element 11] disposed at the first surface of the base substrate [E.g. as shown in Figs. 1A and Fig. 1B vibrator 11 is disposed on the inner bottom surface 31b] and accommodated in a space between the base substrate and the lid [as shown in Figs. 1A and 1B the vibrator is accommodated in a space between base substrate 31 and lid 32]; and 
a thermistor [Figs. 1A and 1B: element 20] element disposed at the base substrate [as shown in Figs. 1A and 1B the thermistor 20 is disposed at the base substrate 31];.
For claim 2, Isohata discloses wherein the thermistor element is disposed at the first surface of the base substrate [Fig. 1B; see thermistor 20 is disposed at inner bottom surface 31b of the base substrate 31].
For claim 3, Isohata discloses wherein the thermistor element has a portion that overlaps with the vibrator in a plan view [E.g. 0056, 0092, 0097, 0105; Figs. 1A and 1B].

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Isohata in view of Yamashita (US 2016/0036413)
	For claim 4, Isohata fails to expressly disclose wherein the base substrate has a recess that has an opening on the first surface, and the thermistor element is disposed at a bottom surface of the recess.
	However, as shown by Yamashita, it was well known in the art of vibration devices to include a thermistor element disposed at a second surface of base substrate [E.g. Fig. 25; see base 712 has a recess that has an opening on a first surface of the base 712, thermistor 810 is disposed at a surface “bottom surface” of the recess; see also Fig. 26].
It would have been obvious to one of ordinary skill in the art of vibration devices before the effective filling date of the claimed invention modify Isohata with the teaching of Yamashita so that more protection is provided for the thermistor by disposing it in a recess of the base substrate, also in order to satisfy system needs and/or environment requirement that needs and/or require to dispose the thermistor at such location.

s 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Isohata in view of Yamashita (US 2016/0035962)
	For claim 6, Isohata fails to expressly disclose wherein the thermistor element is disposed at the second surface of the base substrate.
	However, as shown by Yamashita, it was well known in the art of vibration devices to include a thermistor element disposed at a second surface of base substrate [E.g. Fig. 1B; see thermistor 20 is disposed at a second surface “bottom surface” of base substrate 31].
It would have been obvious to one of ordinary skill in the art of vibration devices before the effective filling date of the claimed invention modify Isohata with the teaching of Yamashita so that more protection is provided for the thermistor by disposing it in a recess at the bottom of the base substrate, also in order to satisfy system needs and/or environment requirement that needs and/or require to dispose the thermistor at such location.
For claim 7, Yamashita further teaches wherein the base substrate [Fig. 1B: element 31] has a recess [Fig. 1b: element 35] that has an opening on the second surface [Fig. 1B; the recess has opening on the bottom surface of the base], and the thermistor element is disposed at a bottom surface of the recess [Fig. 1B; the thermistor 11 is disposed at the bottom surface of recess 35, 0070-0071].
For claim 9, Isohata fails to expressly disclose an electronic instrument comprising: the vibration device according to claim 1; an oscillation circuit that causes the vibrator to oscillate; an A/D converter that converts an analog signal outputted by the thermistor element into a digital signal; and a processing circuit to which the digital signal outputted by the A/D converter is inputted.
E.g. 0150, Figs. 1A-1C]; an oscillation circuit that causes the vibrator to oscillate; [E.g. 0089: the thickness-shear vibration is excited in the quartz crystal resonator element 10 due to the drive signal applied from, for example, an oscillator circuit 61 integrated in an IC chip 70 of an electronic apparatus via the electrode terminals 37b, 37d, and the quartz crystal resonator element 10 resonates (oscillates) at a predetermined frequency, and the quartz crystal resonator 1 outputs a resonance signal (an oscillation signal) from the electrode terminals 37b, 37d, 0090: As such, the quartz crystal resonator 1 detects the temperature in the vicinity of the quartz crystal resonator element 10 using the thermistor 20 as the temperature sensor, then converts the result into a variation of the voltage value supplied from the power supply 62, and then outputs the result as a detection signal from the electrode terminal 37a ,0092, 0151]; an A/D converter that converts an analog signal outputted by the thermistor element into a digital signal [E.g. 0091: The detection signal thus output is subjected to A/D conversion by, for example, an A/D conversion circuit 63 integrated in the IC chip 70 of the electronic apparatus, and is then input to a temperature compensation circuit 64 also integrated in the IC chip 70. Then, the temperature compensation circuit 64 outputs a correction signal based on the temperature compensation data in accordance with the detection signal input to the oscillator circuit 61.]; and a processing circuit to which the digital signal outputted by the A/D converter is inputted [E.g. 0091-0091].
	It would have been obvious to one of ordinary skill in the art of vibration devices before the effective filling date of the claimed invention modify Isohata with the teaching of Yamashita in order to enable the vibration device to work in more than one type of device such as an 
For claim 10, Isohata fails to expressly disclose a vehicle comprising: the vibration device according to claim 1; an oscillation circuit that causes the vibrator to oscillate; an A/D converter that converts an analog signal outputted by the thermistor element into a digital signal; and a processing circuit to which the digital signal outputted by the A/D converter is inputted.
	However, as shown by Yamashita, it was well known in the art of vibration devices to include a vehicle [Fig. 9] comprising: a vibration device [E.g. 0155-0157, Figs. 1A-1C]; an oscillation circuit that causes the vibrator to oscillate; [E.g. 0089: the thickness-shear vibration is excited in the quartz crystal resonator element 10 due to the drive signal applied from, for example, an oscillator circuit 61 integrated in an IC chip 70 of an electronic apparatus via the electrode terminals 37b, 37d, and the quartz crystal resonator element 10 resonates (oscillates) at a predetermined frequency, and the quartz crystal resonator 1 outputs a resonance signal (an oscillation signal) from the electrode terminals 37b, 37d, 0090: As such, the quartz crystal resonator 1 detects the temperature in the vicinity of the quartz crystal resonator element 10 using the thermistor 20 as the temperature sensor, then converts the result into a variation of the voltage value supplied from the power supply 62, and then outputs the result as a detection signal from the electrode terminal 37a ,0092, 0156, 0158]; an A/D converter that converts an analog signal outputted by the thermistor element into a digital signal [E.g. 0091: The detection signal thus output is subjected to A/D conversion by, for example, an A/D conversion circuit 63 integrated in the IC chip 70 of the electronic apparatus, and is then input to a temperature compensation circuit 64 also integrated in the IC chip 70. Then, the temperature compensation circuit 64 outputs a correction signal based on the temperature compensation data in accordance E.g. 0091-0091].
	It would have been obvious to one of ordinary skill in the art of vibration devices before the effective filling date of the claimed invention modify Isohata with the teaching of Yamashita in order to enable the vibration device to work in more than one type of electronic equipment such as vehicles and thereby improve the overall system applicability of the vibration device.

Allowable Subject Matter
10.	Claims 5 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Funabiki (US 2011/0199162)
	Kondo (US 2017/0111010)
	Hashi (US 2016/0352345)
	
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689